DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1 and 17 have been amended, and claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4,7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al (5,613,609).

    PNG
    media_image1.png
    247
    414
    media_image1.png
    Greyscale

As to claim 1, Hamilton discloses an article and a package (22) for containing and dispensing the article, wherein the package comprises a base sheet (28) having at 
As to claim 3, Hamilton further discloses said article has a shape (elliptical shape) configured for passing through said cut-out section of the reinforcing sheet without being cut by the ledge (Figure 4).  
As to claim 4, Hamilton further discloses the base sheet (28) is made of thermoplastic polymer such as polypropylene  (column 3, lines 26-32).
As to claim 7, Hamilton further discloses said depression is deformable so that it deforms downwardly toward the opening when an external force is applied to said depression (Figure 4 shows the force D applied to the blister 22 and the force transfer to 
As to claim 8, Hamilton further discloses the depression has a dome shape (Figures 2-4).
As to claim 11, Hamilton further discloses the reinforcing sheet comprises paper (column 5, lines 15-19 discloses the nonculturable layer is made of foil/paperboard and polyester material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) in view of Shin et al (2011/0100855).
As to claims 2 and 18, Hamilton does not disclose the article is elastically deformable.  Nevertheless, Shin discloses a blister package for holding plurality of products.  The product may include hard candies, gummy candies, chewing gum, chewy candy, etc [0017].  With those product sample as claimed by Shin, gummy candies, chewing gum or chewy candy are all capable of being elastically deformable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articles store within the package of Hamilton with gummy candies, chewing gum or chewy candy as taught by Shin to provide blister package for individually packaged chewing product or gum product.
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609).
As to claims 6 and 17, Hamilton discloses an article and a package (22) for containing and dispensing the article, wherein the package comprises a base sheet (28) having at least one depression (chambers 34 and 36)  formed therein for containing an article (24), the depression having an opening (Figure 2 shows the blister having depression with opening),  a lid sheet (32) attached to said base sheet to cover the opening of said at least one depression (Figure 2 shows the rupturable layer 32 covering the opening and retain the article within the depression); a reinforcing sheet (30) attached to the lid sheet at a side opposite from said base sheet, said reinforcing sheet (30) having at least one cut-out section (44) that overlaps with but offsets from the opening of said depression (best seem in Figure 2 which the opening partially blocking .
Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) in view of in view of Tom et al (2011/0266189).
As to claims 5, 9 and 10, Hamilton does not disclose said base sheet has a base thickness of about 100 microns to about 1000 microns, the lid sheet comprises a material selected from the group consisting of aluminum foil; aluminum laminates; polyester laminate; polyester/aluminum laminates; paper; paper/aluminum laminates; and combinations thereof and the lid sheet has a thickness ranging from about 12 microns to about 30 microns.  Nevertheless, Tom discloses a blister package (10) In re Aller, MPEP2144.05(I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609)  in view of in view of Mellon (5,954,202)
In re Aller, MPEP2144.05(I).
Claims 13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) in view of Kalvelage (5,323,907).
As to claim 13 and 19, Hamilton does not disclose said ledge has a shape that is semi-circular and comprises a sharp edge.  Nevertheless, Kalvelage discloses a package (10, Figure 1) comprising a base sheet (12) having at least one depression (17)  formed therein for containing an article, the depression having an opening (Figure 4 shows the blister having plurality of depressions with opening),  a lid sheet (13) attached to said base sheet to cover the opening of said at least one depression (Figure 6, column 5, lines 49-51 teaches the lid sheet is secured to the backing sheet by adhesive); a reinforcing sheet (16) attached to the lid sheet at a side opposite from said , said ledge has a shape that is semi-circular (circular shape can be found in Figure 8) and comprises a sharp edge (sharp edge is shown in Figure 9-11 and Figure 9 annotate below).  

    PNG
    media_image2.png
    217
    432
    media_image2.png
    Greyscale
  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ledge of Hamilton with semi-circular shape and comprises a sharp edge as taught by Kalvelage in order for the ledge to penetrate the rupturable layer while a force is press against the blister/depression portion to assist dispensing of the medication inside the depression
As to claim 13 and 19, Hamilton does not disclose an additional reinforcing sheet  attached to said base sheet at a side opposite from the lid sheet, said additional reinforcing sheet comprising at least one additional cut-out section configured for accommodating said at least one depression therein and said reinforcing sheet and said additional reinforcing sheet are formed by a single sheet that is folded over.  
As to claim 20, Hamilton as modified further discloses the package is a blister package (column 3, lines 8-9).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) and Kalvelage (5,323,907) in view of in view of Burridge (20030034271).
As to claim 14, Hamilton as modified does not disclose the edge is serrated.  Nevertheless, Burridge discloses a blister package with internal ejector punch (220) use to break the membrane that covers the blister (210), the edge of the punch can be flat, serrated or any desired cutting shape or configuration [0066].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharp edge of Hamilton as modified with serrated configuration as taught by Burridge to assist the piercing of the lid sheet from the outside.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground(s) of rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/            Primary Examiner, Art Unit 3736